 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          JILLIAN HORMAN,
 8                              Plaintiff,
                                                         C20-564 TSZ
 9            v.
                                                         MINUTE ORDER
10        SUNBELT RENTALS, INC. et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     The Second Motion to Compel Discovery Responses, docket no. 49, filed
14
     by Plaintiff Jillian Horman is GRANTED in part as follows:
15                 (a)     Defendant Sunbelt Rentals Inc. (“Sunbelt”) shall conduct a
                   reasonable search for documents within its possession, custody, or control
16                 that are responsive to Horman’s Second Set of Requests for Production
                   (“RFP”), Request Nos. 18, 19, 24, and 37, and produce all relevant and
17                 non-privileged documents by Friday, June 25, 2021;
18                       (i)    For RFP No. 18, the geographic scope is Washington state
                         and the temporal scope is January 1, 2018 through April 26, 2019;
19
                         (ii)   For RFP No. 19, the geographic scope is Sunbelt’s Redmond
20                       location and the temporal scope is June 1, 2018 through April 26,
                         2019;
21
                         (iii) For RFP No. 24, the geographic scope is Washington state
22                       and the temporal scope is January 1, 2018 through April 26, 2019;

23

     MINUTE ORDER - 1
 1                       (iv) For RFP No. 37, the geographic scope is Washington state
                         and the temporal scope is January 1, 2018 through April 26, 2019;
 2
         (2)    Horman’s Second Motion to Compel, docket no. 49, is otherwise DENIED.
 3 The Court further DENIES both parties’ requests for an attorney’s fees award.

 4          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5          Dated this 8th day of June, 2021.
 6
                                                     William M. McCool
 7                                                   Clerk

 8                                                   s/Gail Glass
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
